Blandford, Justice.
The declaration in this case alleged that the plaintiff had turned over to the defendant his interest in a certain stock of goods, formerly owned by Geise & Ragan as a firm, and that Ragan agreed; in consideration thereof, to *733pay off the debts of the firm of Geise & Ragan, which he had failed to do. It nowhere alleges that Ragan promised to pay the debts of this firm at any particular time ; nor does it allege that a reasonable time had elapsed before the commencement of this action to have allowed Ragan to have done so.
Under a demurrer to this declaration, the court dismissed the action ; and we think the court did right.
Judgment affirmed.